In the Fourteenth Court ofAppeals
                                                                    I
                                                                            WLEDDV
                                                                             Mri t wi i t TX.T

                                                                    / 14,hg°URT0FAPPEALq
                                                                                »F API .
                                                                                       TFXAS

                             Houston, Texas                         J      SEP 04 pniR
                                                                        OHR,STOPHERA.PR/NE
Adriene Sibley                                                  '         —=£12*

v.                                        Cause No. 14-15-00718-CV

Seminole Pipeline Co., LLC
Enterprise Products Operating, LLC
First Call Field Service Corp.
TDW Services, Inc.
          Appellees

                    MOTION TO TRANSFER CASE

          Adriene Sibley request that this case be transferred to the First Court
of Appeal as Sibley's companion cases (01-15-00682-CV & 01-14-00454-
CV) were filed in the First Court of Appeals.


     This case relates to Sibley's ownership interest in real estate and
01-14-0454-CV related to Sibley's ownership interest in the same real
estate.




                                   Respectfully submitted



                                   Adriene Sibley
                                   4808 Fairmont Pkwy
                                   Pasadena, Texas 77505
                                   sibleyadriene@yahoo.com
                                   832-420-2071
                      Certificate of   Service



I copy of the foregoing Motion to Transfer has been served on the following
parties via certified mail on September 4,2015.


Seminole Pipeline Co., LLC
Enterprise Products Operating
James Freeman
1135 Heights Blvd
Houston, Texas 77008


First Call Field Service Corp.
Cynthia Fronterhouse
8588 Katy Freeway #225
Houston, Texas 77024

TDW Service, INc.
Marquel Sautural
700 Louisiana #400
Houston, Texas77002




                                       (U /